    Case 3:18-cv-01391-MWB-MA Document 54 Filed 08/25/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MIGUEL MOLINA,                                No. 3:18-CV-01391

           Plaintiff,                         (Judge Brann)

     v.

LAUREL R. HARRY, et al.,

          Defendants.

                                ORDER

                            AUGUST 25, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss, Doc. 41, is GRANTED IN PART;

    2.    The motion is GRANTED as to the Eighth Amendment conditions of
          confinement claims;

    3.    The motion is DENIED as to the First Amendment retaliation claim;

    4.    The Eighth Amendment conditions of confinement claims are
          DISMISSED WITHOUT PREJUDICE from the amended
          complaint; and

    5.    The Clerk of Court is directed to DISMISS from this lawsuit
          Defendants Scott Whalen, A. Maxwell, and Gregory Carbaugh.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
